Citation Nr: 1041851	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-34 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right thigh muscle strain?

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for lumbar spine 
disability, claimed as lower back problems.

4.  Entitlement to service connection for onychomycosis, claimed 
as bilateral foot problems.  

5.  Entitlement to service connection for erectile dysfunction, 
claimed as loss of desire and sexual problems.  

6.  Entitlement to service connection for respiratory disability, 
claimed as shortness of breath.  

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, 
October 1990 to May 1991, June 2004 to June 2005, and July 2006 
to June 2008.  The Veteran also had service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The following issues have been raised by the record but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ): (1) entitlement to service connection 
for left foot pes planus, left ankle trauma, and plantar 
fasciitis; and (2) whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for prostatitis.  The Board does not have 
jurisdiction over these issues and they are referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss, lumbar spine disability, erectile dysfunction, 
respiratory disability, and migraine headaches are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right thigh muscle strain is manifested by no 
more than moderate disability of muscle group XIV.  

2.  Resolving reasonable doubt in the Veteran's favor, 
onychomycosis of the bilateral toenails began during his 2004 
deployment and continues to date.  


CONCLUSIONS OF LAW

1.  For the period since June 29, 2005, the criteria for an 
evaluation greater than 10 percent for right thigh muscle strain 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.14, 4.40, 4.45, 4.56, 4.73, 
Diagnostic Code 5314 (2010).  

2.  Onychomycosis, claimed as a bilateral foot condition, was 
incurred during active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the decision to grant entitlement to service 
connection for onychomycosis, claimed as a bilateral foot 
condition, any error in the timing or content of VCAA notice or 
assistance regarding this issue is considered moot.

As service connection, an initial rating, and an effective date 
have been assigned for a right thigh strain, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Regardless, 
in March 2006, the Veteran was provided notice how VA assigns 
disability ratings and effective dates.  In June 2008, the 
Veteran was provided additional information regarding the 
assignment of disability ratings.  The claim was most recently 
readjudicated in the September 2009 supplemental statement of the 
case.

VA has also satisfied its duty to assist regarding the right 
thigh issue.  The claims file contains VA medical center records 
and private medical records.  The Veteran was provided VA 
examinations addressing his right thigh muscle strain in July 
2005, July 2008, and January 2009.  On review, the examinations 
are sufficient for rating purposes.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159.  

Analysis

Service connection

In July 2005, the Veteran submitted a claim of entitlement to 
service connection for bilateral problems with feet causing feet 
and toenails to become very dark.  In December 2005, the RO 
denied entitlement to service connection for onychomycosis, 
claimed as bilateral foot problems.  The Veteran disagreed with 
the decision and subsequently perfected this appeal.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected 
aggravation for a present disability, the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran underwent a VA examination in August 2005.  He 
reported that his toenails on both feet turned very dark in 
October of 2004, while he was in Iraq.  He was treated with 
Lamisil cream once a day for 5 months with partial relief.  
Physical examination showed onychomycosis involving all 10 
toenails with dystrophic nails.  Impression was onychomycosis.  

Service treatment records show that in October 2006, the Veteran 
was seen with complaints of ongoing problems with his feet over a 
year since he mobilized to Iraq.  He had been using over-the-
counter creams and powders.  Examination of the feet showed no 
presence of tinea currently.  Nails were very thick (1st and 5th 
nails) and also with black appearance on the lateral edges.  The 
feet were otherwise normal in appearance.  Assessment was 
dermatophytosis nails onychomycosis.  

On VA general medical examination in July 2008, the Veteran 
reported a toenail condition that started in 2004, after he began 
wearing military boots.  On examination, most of the toenails 
were a black discoloration, and he was missing the medial distal 
aspect of the bilateral great toenails.  

The Board acknowledges that the claims file does not currently 
contain complete service treatment records.  Notwithstanding, the 
Veteran is competent to report that his toenail symptoms started 
during his period of active service in 2004.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to 
testify regarding symptoms capable of lay observation).  The 
Board notes the Veteran has consistently reported an onset date 
while he was in Iraq, and the Board has no reason to doubt his 
credibility.  Evidence of record shows a diagnosis of 
onychomycosis shortly following the 2004-2005 deployment, and the 
Veteran was seen with complaints during his last deployment.  
Continued problems were shown on the July 2008 examination.  
Resolving any reasonable doubt in the Veteran's favor, 
entitlement to service connection for onychomycosis is granted.  
38 C.F.R. § 3.102.  

Increased evaluation

In December 2005, the RO granted entitlement to service 
connection for right thigh muscle strain as directly related to 
service and assigned a 10 percent evaluation effective June 29, 
2005.  The Veteran disagreed with the evaluation and subsequently 
perfected this appeal.  Benefits were appropriately discontinued 
when the Veteran was recalled for active duty in July 2006.  The 
10 percent evaluation was reinstated effective June 22, 2008.  

The Veteran underwent a VA examination in July 2005.  He reported 
that he had a right anterior thigh muscle strain in 2004 and was 
hospitalized with a suspicion of rhabdomyolysis.  He was 
discharged without complications.  He had pain at the site with 
prolonged walking or other exercise.  He demonstrated normal 
posture and gait.  Multiple blood chemistries were performed and 
were normal including the enzymes associated with muscle disease 
and injury.  On examination, there was a palpable knotting of the 
muscles in the central anterior thigh region.  The swelling and 
knotting of the muscle was minimal.  It was tender with moderate 
palpation.  There was no apparent knotting or bunching of muscle 
either proximal or distal to this central position.  Both knees 
demonstrated full range of motion.  Extremities demonstrated 
normal strength.  Diagnosis was significant right thigh muscle 
strain.  

Magnetic resonance imaging (MRI) of the lower extremity in August 
2005 showed probable complete avulsion of the right rectus 
femoris tendon.  Referral to orthopedic surgery was recommended.  

VA orthopedic note dated in November 2005 indicates that the 
Veteran was complaining of pain when he was on the leg for any 
length of time.  On physical examination, he walked without a 
limp and was able to climb on and off the examination table 
without problems.  He had trouble walking on his heels and toes 
and was complaining of pain and weakness in the right thigh.  He 
had good range of motion of the knees with some weakness on 
attempted full extension of the right knee compared to the left.  
There was also some weakness of hip flexion on the right compared 
to the left.  There was painful swelling in the mid part of the 
thigh anteriorly in the area of the rectus femoris muscle.  
Diagnosis was rectus femoris muscle tear.  The physician noted 
that it had been several years and attempting repair of the 
muscle would be inappropriate.  He further stated that the 
Veteran was left with painful swelling and weakening of the leg 
and was impaired in the ability to do any strenuous activities, 
kneel, squat, or be on his leg for any length of time.  

On VA general medical examination in July 2008, the Veteran 
reported daily thigh pain.  He takes Motrin without relief.  He 
is able to walk one block but unable to run.  He stated that he 
reinjured the thigh in 2006 and had physical therapy on and off 
for 3 months.  On physical examination, the Veteran walked with a 
limp and used a cane for assistance.  Strength was 4/5 in the 
right lower extremity.  Sensation was normal.  There was a large 
lump in the right thigh consistent with the tendon injury.  
Impression was avulsion of the right rectus femoris tendon status 
post right thigh injury.  

The Veteran most recently underwent a VA examination in January 
2010.  He reported daily pain in the right thigh.  The examiner 
noted that there was no change in the Veteran's condition since 
the July 2008 examination.  The Veteran was currently working 
full-time and had difficulty going up and down ladders and was 
unable to walk greater than 75 yards at his job.  Objectively, 
the Veteran walked with a normal gait and did not use assistive 
devices.  Strength was 4/5 in the right lower extremity and there 
was a lump palpated to the mid part of the right thigh anteriorly 
in the area of the rectus femoris muscle.  Impression was 
avulsion of the right rectus femoris tendon status post right 
thigh injury.  The examiner stated that the muscle impairment was 
slight as strength remained 4/5.  The joints had no additional 
limitations due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

The Veteran contends that the currently assigned 10 percent 
evaluation does not adequately reflect the severity of his 
disability.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to pain 
on motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use." DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss 
must be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant." See 38 C.F.R. § 4.40 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

On review, the RO assigned a 10 percent evaluation for the 
Veteran's right thigh disability by analogy to Diagnostic Code 
5252, which pertains to limitation of thigh flexion.  See 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5252 (2010).  

In the September 2010 written brief presentation, the 
representative argued that a higher disability evaluation was 
warranted under Diagnostic Code 5314, which addresses disability 
of muscle group XIV.  The Board agrees that this is the more 
appropriate diagnostic code, that Diagnostic Code 5252 does not 
provide for an increased evaluation, even when considering 
DeLuca, and we will limit its discussion to same.  Diagnostic 
Code 5314 was considered in the September 2010 supplemental 
statement of the case.

The function of muscle group XIV is as follows: extension of knee 
(2, 3, 4, 5); simultaneous flexion of hip and flexion of knee 
(1); tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2).  The muscles 
include the anterior thigh group (1) sartorius; (2) rectus 
femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus 
internus; (6) tensor vaginae femoris.  38 C.F.R. § 4.73, 
Diagnostic Code 5314.  

Pursuant to 38 C.F.R. § 4.56, muscle disabilities are evaluated 
as follows:

(a) An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) History 
and complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and complaint.  
Service department record or other evidence of in-service 
treatment for the wound.  Record of consistent complaint of one 
or more of the cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring. (ii)  History and complaint.  Service 
department record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with sound 
side demonstrates positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  (ii) History and 
complaint.  Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of wound. 
Record of consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles of 
the uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  

As noted, the Veteran is currently receiving a 10 percent 
evaluation, which is warranted when there is moderate disability 
of muscle group XIV.  On review, the Board does not find symptoms 
consistent with or more nearly approximating a moderately severe 
disability of muscle group XIV and an evaluation greater than 10 
percent is not warranted.  In making this determination, the 
Board acknowledges that the Veteran was briefly hospitalized 
during service for suspected rhabdomyolysis.  It appears, 
however, that he sustained only a simple wound of the muscle, and 
there was no debridement or infection.  The Board has also 
considered the Veteran's consistent complaints of pain and 
weakness and the November 2005 statement that he was impaired in 
the ability to do strenuous activity.  Notwithstanding, the 
Veteran was able to return for an additional period of active 
duty service.  Objectively, the Veteran has some swelling and 
knotting in the muscle and there is some weakness of hip flexion 
and knee extension.  There was also impairment of strength in the 
right lower extremity (4/5).  Evidence of record does not show 
loss of deep fascia or muscle substance.  The Veteran's muscle 
impairment was most recently described as "slight".  The Board 
finds no basis for assigning a higher evaluation based on 
functional impairment due to painful motion or other factors.  
The Board has considered the representative's contention that the 
muscle injury is severe, but does not find this argument 
supported by objective evidence.

Regarding the findings related to loss of knee extension, the 
Board observes that the Veteran is separately service-connected 
for right knee strain and is receiving a 10 percent evaluation 
based on painful motion and a separate 10 percent evaluation 
based on instability.  Thus, the Veteran is already being 
compensated for these findings and the evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2010).  

At no time during the appeal period has the Veteran's disability 
been more than 10 percent disabling and staged ratings are not 
for application.  Fenderson.  

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2010).

As discussed above, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral for extraschedular evaluation is required.  Id.


ORDER

Entitlement to service connection for onychomycosis, claimed as a 
bilateral foot condition, is granted.  

For the period from June 29, 2005, an evaluation greater than 10 
percent for right thigh muscle strain is denied.  




REMAND

As noted, the Veteran had multiple periods of active duty service 
as well as Reserve service.  

The claims file contains formal findings on the unavailability of 
service treatment records dated in November 2005 and August 2008.  
On review, a June 2005 letter to the Veteran indicates that the 
RO requested his records from the VA Records Management Center.  
It does not appear that records were received in response to this 
request.  The initial rating decision notes only service 
treatment records submitted by the Veteran.  The claims file 
contains multiple requests for service records to various Reserve 
units.  An April 2008 report of contact indicates that the 
Veteran was still deployed and the referenced unit would try to 
see who had the records.  E-mail dated June 30, 2008 shows that 
the Veteran's records were requested from the VA Records 
Management Center.  E-mail response dated July 3, 2008 indicates 
that no record was found and that if the folder was found, it 
would be transferred to the RO.  Report of contact dated in 
August 2008 indicates that the Reserve unit did not have records 
in their possession.  

In the September 2010 written brief presentation, the 
representative stated that over 30 years of service treatment 
records were missing and argued that a remand was necessary.  In 
reviewing the claims file, it appears to contain records from 
2004 pertaining to the right thigh injury; and records from the 
Veteran's last period of active duty, from July 2006 to June 
2008, to include records from the Charleston Naval Hospital.  

The Board agrees that complete service treatment records are not 
contained in the claims file and finds that additional efforts 
must be made to locate these records.  Such records are highly 
relevant to the service connection claims currently on appeal.  
In making this determination, the Board has considered the formal 
findings of record.  The Board observes, however, that the 
information noted does not appear consistent with that contained 
in the claims file.  

The Board further notes that it is unclear whether the Veteran is 
still in the Reserves.  In the written brief presentation, the 
representative indicated that the Veteran was currently assigned 
to a unit in Fort Jackson and that it was unknown if the Veteran 
participated in their most recent deployment.  

Bilateral hearing loss

The December 2005 rating decision indicates that the issue of 
entitlement to service connection for bilateral hearing loss was 
not specifically raised by the Veteran, but was inferred based on 
the results of his audiology examination.  On review, the Veteran 
has not been provided VCAA notice with regard to this issue.  
Appropriate notification should be provided on remand.  
38 U.S.C.A. §§ 5103(a).  

With regard to bilateral hearing loss, a medical opinion was 
obtained in April 2009.  Regarding whether the Veteran's 
bilateral hearing loss was aggravated by his periods of active 
service, the examiner stated that only two audiograms were found 
in the claims file and that the May 2008 audiogram was probably 
invalid because the puretone thresholds shown in September 2005 
and July 2008 were significantly better.  The examiner stated 
that without adequate audiometric evidence in the claims file, 
she could not opine without resort to mere speculation.  

The Board has considered the VA examiner's statement regarding 
adequate audiometric evidence.  As discussed above, the Board is 
remanding for additional service treatment records.  Considering 
the findings as stated above, to include evidence of bilateral 
hearing loss shortly after discharge in 2005, as well as 
significant in-service threshold shifts, the Board finds that 
further VA opinion is needed.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Jones v. Shinseki, 
23 Vet. App. 382 (2010).  
 

Respiratory disability

On VA examination in August 2005, the impression was dyspnea, at 
this time of unclear etiology.  Pulmonary function tests revealed 
normal spirometry.  Private medical records dated in July 2008 
show diagnoses of pulmonary embolism, chest pain, respiratory 
insufficiency, and deep venous thrombosis.

VA primary care note dated in October 2008 indicates that the 
Veteran's dyspnea on exertion was a little bit worse with work.  
Assessment was dyspnea.  The plan was to repeat pulmonary 
function tests.  Additional pulmonary function test results are 
not contained in the claims file and should be requested on 
remand.  38 C.F.R. § 3.159(c)(2).  

On review, it is unclear whether the Veteran currently has a 
diagnosed disability manifested by respiratory problems that is 
related to active military service or service-connected 
disability.  

Additionally, the Board observes that the Veteran served in Iraq 
and Kuwait during the Persian Gulf War and is a Persian Gulf 
veteran.  See 38 C.F.R. § 3.317(d) (2010).  Service connection 
can be established for a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 2011; 
and by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317(a)(1).  A 
"qualifying chronic disability" includes an undiagnosed 
illness.  Signs or symptoms which may be manifestations of 
undiagnosed illness include signs or symptoms involving the upper 
or lower respiratory system.  38 C.F.R. § 3.317(a)(2), (b).

Given the Veteran's complaints and the absence of competent 
evidence sufficient to decide the claim, the Board finds that 
additional medical examination is needed.  See 38 C.F.R. § 
3.159(c)(4). 

Migraine headaches

On VA examination in August 2005, the Veteran reported migraine 
headaches since returning from Desert Storm in 1991.  Impression 
was migrainous headaches.  

Service treatment records show the Veteran was seen in August 
2007 with complaints of frontal headaches.  Assessment was 
headache-sinusitis versus migraine.  The examiner noted she 
would treat the sinusitis and if the headache did not go away, 
the Veteran should return to the clinic.  The Veteran was seen in 
January 2008 with continued complaints of headaches.  He reported 
left frontal headaches every day since being in theater.  
Assessment was headache syndromes.  The examiner commented that 
this was possibly related to allergic rhinitis.  On post-
deployment health assessment dated in May 2008, the Veteran 
reported headaches during deployment and currently.  

VA treatment records show continued complaints of headache.  
Primary care note dated in October 2008 indicates the Veteran was 
still having really bad migraines since returning from the war in 
2003.  Assessment was vascular headaches.  

Considering the evidence of record, it is unclear whether the 
Veteran currently has a diagnosed disability manifested by 
headaches that is related to active military service.  Further, 
as discussed above, the Veteran is a Persian Gulf veteran.  Signs 
or symptoms which may be manifestations of undiagnosed illness 
include headaches.  38 C.F.R. § 3.317 (b)(3).

Given the Veteran's complaints and the absence of competent 
evidence sufficient to decide the claim, the Board finds that 
additional medical examination is needed.  See 38 C.F.R. § 
3.159(c)(4). 

The issues not specifically addressed herein are deferred pending 
receipt of additional service treatment records.

TDIU

In a recent precedent decision, Rice v. Shinseki, 22 Vet. App. 
447 (2009), it was held that a claim for a TDIU is part and 
parcel of an increased-rating claim when the issue of 
unemployability is raised by the record.  In this case, the issue 
of unemployability is raised by the record.  Therefore, pursuant 
to Rice, the Board is assuming jurisdiction over the TDIU claim, 
since the issue of unemployability is raised by the record.  
However, since there has been no development initiated with 
regard to this claim, the issue must be remanded for 
adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him if he is still assigned to a 
Reserve unit.  If so, he should identify 
the name and address of the unit.  The 
Veteran should also be requested to 
identify his former Reserve units, to 
include complete mailing addresses.  

2.  Following receipt of the needed 
information, the RO/AMC should request 
complete service treatment records from 
all identified units.  All requests should 
be documented and any records received 
should be associated with the claims file.  

3.  Regardless of any response from the 
Veteran, the RO/AMC should request 
complete service treatment records from 
the National Personnel Records Center 
and VA's Records Management Center.  
All requests should be documented and any 
records received should be associated with 
the claims file.  

4.  The RO/AMC should request all relevant 
VA medical center records for the period 
from January 2009 to the present.  All 
records obtained should be associated with 
the claims file.  

5.  Regarding all federal records, if 
the RO/AMC cannot locate such records, it 
must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO/AMC must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.

6.  The RO/AMC should send the Veteran 
appropriate VCAA notification addressing 
the issue of entitlement to service 
connection for bilateral hearing loss.  

7.  Thereafter, refer the case for a 
medical opinion by a examiner (other than 
the examiner who conducted the July 2008 
examination, if possible).  The claims 
file should be available for review.  The 
examiner is requested to provide a medical 
opinion as to whether the Veteran's 
current hearing loss disability is related 
to in-service noise exposure.  In making 
this determination, the examiner is asked 
to address whether it is at least as 
likely as not that there was service 
incurrence or aggravation and to comment 
on the audiometric findings dated in 
September 2005, July 2006, May 2008, and 
July 2008, to include evidence of hearing 
loss shortly after discharge in 2005 and 
in-service threshold shifts.  

A complete rationale for any opinion 
offered must be provided.  If the examiner 
determines that additional examination is 
needed, it should be scheduled.  

8.  The RO/AMC should schedule the Veteran 
for a VA respiratory examination to 
determine the nature and etiology of 
claimed respiratory problems.  The claims 
file should be available for review.  All 
necessary diagnostic tests, if any, should 
be completed.  The examiner is requested 
to state whether the Veteran's complaints 
of respiratory problems are attributable 
to a known clinical diagnosis or to a 
disease process other than a known 
clinical diagnosis.  If the examiner 
cannot identify a known disease or 
disability which causes these symptoms, 
the examiner should so state.  The 
examiner should clarify whether the 
symptoms in question are chronic in nature 
(e.g., present for 6 months or more).

If the Veteran's respiratory complaints 
are attributable to a known clinical 
diagnosis, the examiner should render an 
opinion as to whether it is at least as 
likely as not that such disability is 
related to active military service or 
service-connected disability.  A complete 
rationale for any opinion offered must be 
provided.  

9.  The RO/AMC should schedule the Veteran 
for a VA neurological examination to 
determine the nature and etiology of 
claimed headaches.  The claims file should 
be available for review.  All necessary 
diagnostic tests, if any, should be 
completed.  The examiner is requested to 
state whether the Veteran's headaches are 
attributable to a known clinical diagnosis 
or to a disease process other than a known 
clinical diagnosis.  If the examiner 
cannot identify a known disease or 
disability which causes these symptoms, 
the examiner should so state.  The 
examiner should clarify whether the 
symptoms in question are chronic in nature 
(e.g., present for 6 months or more).

If the Veteran's headaches are 
attributable to a known clinical 
diagnosis, the examiner should render an 
opinion as to whether it is at least as 
likely as not that such disability is 
related to active military service.  A 
complete rationale for any opinion offered 
must be provided.  

10.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO/AMC 
should readjudicate the remanded issues, 
including the claim of entitlement to a 
TDIU.  All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


